WITHDRAWN 04/04/12
                                                                         REISSUED 04/04/12




                                    IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-11-00404-CV

HAL R. PETTIGREW, SR.
AND HAL R. PETTIGREW, JR.,
                                                                 Appellants
v.

PAUL COOK, CLEO COOK, BOB MURRY,
SHERI MURRAY, WILLIAM O'NEAL,
AND ANITA O'NEAL,
                                                                 Appellees



                             From the 413th District Court
                                Johnson County, Texas
                             Trial Court No. C 2001-00469


                             MEMORANDUM OPINION

       All of the parties in this appeal and cross-appeal have filed a joint motion to dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(2). The parties have entered into a settlement agreement and

no longer wish to pursue the appeal. Dismissal of this appeal would not prevent a party from

seeking relief to which it would otherwise be entitled. The motion is granted, and the appeal is

dismissed.
                                             AL SCOGGINS
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed March 14, 2012
[CV06]




Pettigrew v. Cook                                          Page 2